AMY, J.,
concurring in part and dissenting in part.
|! Like the majority, I find that the trial court’s finding as to the plaintiffs Jones Act seaman status is supported by the record. I further agree that the damages awarded must be affirmed. However, I do not join the majority’s suggestion that the trial court determined that “general damages” were available beyond the type of pecuniary damages available for Jones Act recovery.
Rather, the trial court’s reasons for ruling indicate that its award of damages was related to pain, suffering, and physical limitations associated with the significant injuries sustained. That type of award is plainly recoverable under the Jones Act. See, e.g., Todd v. Delta Queen Steamboat Co., 07-1518, p. 11 (La.App. 4 Cir. 8/6/08), 15 So.3d 107, 115 (considering an award of “general damages” within the context of the Jones Act and stating that a Jones Act plaintiff “may recover all of his pecuniary losses (e.g., loss of earning capacity, medical expenses, and pain and suffering.)”). Additionally, in its appellant’s brief to this *387court, Tanner Services, LLC concedes that Jones Act seamen are entitled to “pecuniary damages and pain and suffering.” In my opinion, whether styled as “general damages” or otherwise, the trial court’s award is supported by the record given the grievous injuries sustained by this plaintiff.
| ¡Additionally, I respectfully dissent from the majority’s affirmation of the prejudgment interest as awarded. Rather, I would reverse the trial court’s award of interest from date of the accident on the award of future damages, finding such an award is inconsistent with the supreme court’s ruling in Milstead v. Diamond M Offshore, Inc., 95-2446 (La. 7/2/96), 676 So.2d 89. While the supreme court noted that prejudgment interest is due “on the sums awarded as past damages” in a Jones Act matter, it further determined that a trial court has “no authority to grant interest on the general maritime and Jones Act awards for future damages, be they future lost earnings or future pain and suffering[.]” Id. at 97. Accordingly, I would reverse this aspect of the trial court’s judgment and remand for reformation of the judgment as to interest.
For these reasons, I concur in part and dissent in part.